Case 2:18-cv-02133-MWF-MRW Document 6? Filed 07/02/19 Page1iofi Page ID #:1112

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CASE NUMBER:
CV 18-2133 MWF (MRWx)

Alpha GRP, Inc.,

Plaintiff(s)

 

Subaru of America, Inc.,

MOTION RE: INFORMAL DISCOVERY DISPUTE
Defendant(s)

 

The parties have requested an informal discovery conference with Magistrate Judge Michael R. Wilner

Counsel for each party has submitted their respective positions and the issue will be adjudicated in accordance

with the Magistrate Judge's procedures.

Dated: July 2, 2019 By: Veronies. Vi
Deputy Clerk

 

 

CV-19 (07/18) MOTION RE: INFORMAL DISCOVERY DISPUTE Page 1 of 1
